In re Watson, Jimmy Ralph; — Defendants); applying for supervisory and/or remedial writs; Parish of Jefferson, 24th Judicial District Court, Div. “N” Nos. 88-1157, 88-1158; to the Court of Appeal, Fifth Circuit, No. 88-KW-0864.
Granted. Evidentiary Proceedings on the motion to suppress and on trial of the merits are stayed. The state is ordered to immediately produce items 3, 4 and 5 of the defendant’s subpoena duces tecum. After receipt of those items by the defendant, the trial court is to set another date for proceedings to commence, allowing defense counsel time to consider the information produced, request subpoenas and have them issued and served prior to the date set.